Exhibit 10.18



En Madrid, a 1 de Septiembre de dos mil ocho
REUNIDOS
DE UNA PARTE:
D. Borja Sánchez-Blanco Carvajal, mayor de edad, casado y con domicilio, a
efectos del presente contrato, en Paseo de los Parques, 26, Chalet 23, El
Encinar de los Reyes, Alcobendas, 28109, Madrid y con D.N.I. n° 05406047-N
Y DE OTRA PARTE:
D. Francisco Carrasco Houston, mayor de edad, casado y con domicilio a efectos
del presente contrato, en la P° de la Castellana numero 123, escalera derecha,
1° A, código postal 28046 de Madrid, y con N.I.F. 52.989.606-K.
INTERVIENEN
El primero, en nombre y representación de la Entidad Mercantil ENERGY RECOVERY
IBERIA S.L UNIPERSONAL. con C.I.F B-84.798.347 y domicilio en Calle Ribera Del
Loira, n° 46, Madrid, constituida por tiempo indefinido en escritura otorgada,
ante el Notario de Madrid, D. Alfredo Barrau Moreno el dia 4 de Agosto de 2006
bajo el número 2109 de su orden de protocolo. Inscrita en el Registro Mercantil
de Madrid, al Tomo 23.178, Foio 141, Seccion 8a, Hoja M-415394 Inscripcion 1a
(en io sucesivo “la Arrendataria”)
Su intervención resulta de su condición de Apoderado Solidario de la citada
sociedad, segun consta en la escritura de protocolización de acuerdos sociales
otorgada ante el Notario de Madrid, D. Alfredo Barrau Moreno con fecha 4 de
Agosto de 2006 bajo e número 2114 de su orden de protocolo e inscrita en el
Registro Mercantil de Madrid al Tomo 23.178, Folio 141. Seccion 8a, Hoja
M-415394, Inscripción 1a.
Manifiesta D. Borja Sánchez-Blanco Carvajal que sus facultades están vigentes y
que no ha sufrido ninguna alteración ni modificación la existencia y capacidad
juridica de la Sociedad que representa.
Y segundo en nombre y representación de la entidad mercantil LAMBAESIS, S.L.,
entidad domiciliada en Madrid, P° de la Castellana, n° 123, escalera derecha, 1°
     In Madrid, the 1st of September, two thousand and eight
BY AND BETWEEN
THE PARTY OF THE FIRST PART:
Mr Borja Sanchez-Blanco Carvajal, of legal age, married and with a residence for
the purposes of the present contract at Paseo de los Parques, 26, Chalet 23, El
Encinar de los Reyes, Alcobendas, 28109, Madrid, and holder of national identity
card (D.N.I.) no. 05406047-N
AND THE PARTY OF THE SECOND PART:
Mr Francisco Carrasco Houston, of legal age, married and with a residence for
the purposes of the present contract at P° de la Castellana número 123, escalera
derecha, 1° A, código postal 28046 de Madrid, and holder of national identity
card (D.N.I.) no. 52.989.606-K.
TAKING PART
The first, on behalf of and representing the trading company ENERGY RECOVERY
IBERIA S.L, a SOLE PROPRIETORSHIP, with tax identification number (C.I.F)
B-84.798.347 and a registered address at Calle Ribera Del Loira, n° 46, Madrid,
constituted for an indefinite period by means of an instrument signed before the
Madrid Notary Mr. Alfredo Barrau Moreno on the 4th day of August, 2006 and
assigned entry number 2109 in his records Registered with the Madrid Trade
Registry Office in Volume 23.178, Sheet 141, Section 8a, Page number M-415394
Entry 1a (hereinafter the Tenant)
He takes part as a result of his status as Joint Representative of the
aforementioned company, as demonstrated by the instrument notarizing the
corporate resolutions signed before the Madrid Notary Mr. Alfredo Barrau Moreno
on the 4th day of August, 2006 and assigned entry number 2114 in his records,
registered with the Madrid Trade Registry Office in Volume 23.178, Sheet 141,
Section 8a, Page number M-415394, Entry 1a.
Mr. Borja Sánchez-Blanco Carvajal states that his powers are current and that
the existence and legal capacity of the company which he represents have not
been altered or modified.
And the second, on behalf of and representing the Trading company LAMBAESIS,
S.L., with a registered address in Madrid, at P° de la Castellana, n° 123,
escalera derecha,



 



--------------------------------------------------------------------------------



 



A; fue constituida en virtud de escritura otorgada ante el Notario de Madrid, D
Rodrigo Tena Arregui, el 17 de abril de 2006, con el número 895 de su Protocolo:
inscrita en el Registro Mercantil de Madrid, al Tomo 22.657, Folio 32, Seccion
8a, Hoja M-405195. Y con C.I.F. numero B-84687078 (en lo sucesivo “la
Arrendadora”).
Actúa en su calidad de ADMINISTRADOR ÚNICO, cargo para el que fue designado, por
tiempo indefinido, en virtud de la escritura de constitución reseñada, que causó
la inscripción 1a en la hoja abierta a nombre de la Sociedad en el Registro
Mercantil.
Manifiesta D. Francisco Carrasco Houston que sus facultades están vigentes y que
no ha sufrido ninguna alteración ni modificación en la existencia y capacidad
juridica de la Sociedad que representa.
Tienen y se reconocen capacidad juridica suficiente para la forma lización del
presente CONTRATO DE ARRENDAMIENTO PARA USO DISTINTO DEL DE VIVIENDA, a cuyo
efecto,
EXPONEN
PRIMERO:
Que la Arrendadora es propietaria de la Oficina 2 localizada en la 5a planta del
edificio Gamma dentro del Parque Empresarial Omega ubicado en la carretera
Alcobendas Barajas, número 24, Km 1.100 y con una superficie bruta alquilable
(sba) total de 316,32 m2, distribuidos en 149,55 m2 en planta 5a y 166,77 m2 en
planta ático (se adjunta como Anexo I plano detallado de ambas plantas, sus
correspondientes accesos y comunicación entre ambos.), de 4 plazas de
aparcamiento numeradas 23, 24, 26 y 27 en sótano segundo primera entreplanta
(Anexo II) y el uso exciusivo de la cubierta del edificio a la que se accede a
través de la planta ático., en adelante LA OFICINA. La Arrendadora es
propietarta de la mencionada Oficina en virtud de la escritura pública otorgada
por el notario D. Juan Manuel Lozano Carreras el dia 2 de Julio de 2007 con
número de protocolo 1.452 e inscrita en el Registro de la Propiedad de
Alcobendas número 2, tomo 1.569 libro 1.292 folios 88, 157, 160, 163, 166 fincas
registrales numeros 51.455, 51.501, 51.503, 51.505 y 51.507 inscripciones 3a y
4a, tomo 1.565 libro 1.289 folios 142, 145, 148, 151, 154, 157, 160, 163, 166,
169, 172, 175, 178, 181. 184, 187, 190, 193, 196, 199, 202, 205, 208, 211, 214,
217, 220 y 223, en el tomo 1.568, libro 1.291, folios 1, 4, 7 y 10 fincas
registrales impares consecutivas 51.191 al 51.253.
1° A; constituted by virtue of an instrument signed before the Madrid Notary
Mr. Rodrigo Tena Arregui, on the 17th day of April, 2006, and assigned entry
number 895 in his records, registered with the Madrid Trade Registry Office in
Volume 22.657, Sheet 32, Section 8a. Page number M-405195. And with tax
identification number (C.I.F.) B-84687078 (hereinafter the Lessor).
He acts as SOLE ADMINISTRATOR, a position to which he was appointed for an
indefinite period by virtue of the constituting instrument described above,
which resulted in entry one on the sheet open in the company’s name with the
Trade Registry Office.
Mr. Francisco Carrasco Houston states that his powers are current and that the
existence and legal capacity of the company which he represents have not been
altered or modified.
Whereas both have and mutually recognize sufficient legal capacity to formalize
the present RENTAL CONTRACT FOR NON-RESIDENTIAL USE, to which end they do hereby
lay out the following,
REPRESENTATIONS
ONE:
That the Lessor is the owner of Office 2 located on the 5th floor of the Gamma
building in the Omega Business Park situated on the Alcobendas Barajas road,
número 24, Km 1.100. The same has a total gráss rentable area (GRA) of 316.32 m2
divided into 149.55 m2 on the 5th floor and 166. 77 m2 on the top floor
(detailed plan of both floors attached as Appendix I, with their corresponding
entrances and how the two are connected), four parking spaces numbered 23, 24,
26 and 27 on the second basement, first mezzanine level (Appendix II) and
exclusive use of the building’s roof, which is accessible from the top floor,
hereinafter THE OFFICE. The Lessor is the owner of the aforementioned Office by
virtue of the public deed executed by the notary Mr. Juan Manuel Lozano Carreras
on the 2nd day of July, 2007, assigned entry number 1.452 in his records and
registered with Alcobendas Land Registry Office number 2, in volume 1.569 book
1.292 sheets 88, 157, 160, 163, 166 registered property numbers 51.455, 51.501,
51.503, 51.505 and 51.507 entries 3a and 4a, volume 1.565 book 1.289 sheets 142,
145, 148, 151, 154, 157, 160, 163, 166, 169, 172, 175, 178. 181, 184, 187, 190,
193, 196, 199, 202, 205, 208, 211, 214, 217, 220 and 223, in volume 1.568, book
1.291, sheets 1, 4, 7 and 10 consecutive odd-numbered registered properties
51.191 -51.253.



 



--------------------------------------------------------------------------------



 



SEGUNDO:
A la firma del presente Contrato de Arrendamiento se siguen realizando obras de
instalaciones de climatización, que se prevén aproximadamente finalizaran dentro
del plazo de 4 semanas. El contrato queda sujeto a la condición suspensiva de la
finalización de dichas obras. La Arrendataria podrá una vez finalizadas las
obras de instalación de climatización inspeccionar su correcto funcionamiento.
La Arrendadora consultará con la Arrendataria el emplazamiento de los aparatos
de climatización de manera que se ubiquen a conveniencia de esta y de acuerdo a
su implantación. Por su parte, la Arrendataria se compromete a definir el
emplazamiento de los aparatos en un plazo razonable que no demore a la
Arrendadora en su obligación de poder cumplir con el plazo de instalación
pactado.
TERCERO:
Los comparecientes tienen convenido el arrendamiento de la oficina mencionada,
como cuerpo cierto, con todo lo que les sea inherente y accesorio, lo que llevan
a cabo de acuerdo con las siguientes:
ESTIPULACIONES
PRIMERA.- Objeto del Arrendamiento
La Arrendadora, cede el arrendamiento a la Arrendataria, la oficina identificada
en el expositivo Primero de este contrato y en el Anexos I y II (en lo sucesivo
LA OFICINA), como cuerpo cierto, cuya extension, circunstancias, licencias, usos
y caracteristicas fisicas la Arrendataria, declara conocer y aceptar.
SEGUNDA.- Destino v Uso de la Oficina.
La Oficina, sera destinada por la Arrendataria, de forma exclusiva, a
actividades propias de su empresa, en concrete a actividad de oficina, no
pudiendo, en ningun caso, ser alterado este destino sin contar con la
autorizacion previa, escrita y expresa de la Arrendadora, siendo ello causa
suficiente para que la Arrendadora pueda resolver el presente Contrato.
Será de cuenta y riesgo de la Arrendataria la obtención de cuantas
autorizaciones y permisos sean necesarios para la apertura y utilización de La
Oficina Arrendada, asi como el abono de cuantos impuestos, arbitnos y tasas
graven su actividad en el mismo, siempre y cuando ésta sea distinta a las
licencias y usos que actualmente posee la Oficina.
TWO:
At the time of signing the present Rental Contract, work is continuing on the
installation of a heating/cooling system, which is anticipated to be completed
with approximately four weeks. The contract is subject to completion of said
work as a condition precedent. Upon completion of the work, the Tenant may
inspect it to ensure that the system is working properly. The Lessor shall
consult the Tenant with regard to the location of the heating/cooling equipment
so that it is situated for the latter’s convenience and in accordance with its
establishment. The Tenant in turn shall undertake to describe the location of
the equipment within a reasonable period of time which does not delay the Lessor
in the latter’s obligation to be meet the agreed upon installation deadline.
THREE:
The parties appearing have agreed upon the rental of the aforementioned Office,
as specified, with all that is inherent and accessory to the same, which they
carry out in accordance with the following:
STIPULATIONS
ONE.- Object of the Rental
The Lessor grants the Tenant rental of the Office identified in Representation
One of this Contract and in Appendices I and II (hereinafter THE OFFICE), as
specified, whose size, circumstances, permits, uses and physical characteristics
the Tenant hereby declares knowledge and acceptance of.
SECOND.- Purpose and Use of the Office.
The Office shall be used by the Tenant solely for the company’s own activities,
specifically office activities Changing this use is not permitted under any
circumstances, without obtaining express prior authorization from the Lessor in
writing. This is sufficient cause for the Lessor to terminate the present
Contract.
Obtaining any authorization and permits necessary to open and use the rented
Office shall be at the Tenant’s risk and expense, as shall be payment of taxes
of any kind due on its activity in the same, provided that these are different
from the licenses and uses currently held by the Office.



 



--------------------------------------------------------------------------------



 



La denegación de dichas autorizaciones y permisos, no será causa para resolver
este contrato de Arrendamiento por la Arrendataria.
La Arrendadora declara que posee un proyecto visado por el Colegio de
Arquitectos y permiso de la Comunidad de Propietarios para la apertura del hueco
e instalación de una escalera de comunicación entre anbas ptantas. Si el
Ayuntamiento de Alcobendas exigiera la obtención de la Licencia de Obras, será
responsabilidad de la Arrendadora que correrá con los trámites y costes
necesarios para su obtención. Asi mismo, La Arrendadora exime de cualquier
responsabilidad a la Arrendataria que pudiera derivarse de la apertura de dicho
hueco.
TERCERA.- Duración del Contrato
El presente Contrato de Arrendamiento tendrá una duración de TRES (3) AÑOS de
obligado cumplimiento a contar desde, la presente fecha, fecha en que la
Arrendadora pone a disposición de la Arrendataria La Oficina. La duración podrá
ser prorrogada durante DOS (2) periodos sucesivos de UN (1) AÑO a voluntad del
Arrendatario, siempre y cuando lo comunique por escrito y de forma fehaciente a
la Arrendadora con al menos un preaviso de TRES (3) MESES antes de la fecha de
finalización del presente Contrato de Arrendamiento o en su caso del primer
periodo de prórroga.
CUARTA.- Devolución de La Oficina
Una vez finalizado el Contrato o cualquiera de sus prórrogas, la Arrendataria,
deberá poner a disposición de la Arrendadora La Oficina objeto de este Contrato,
en el mismo estado en que se entregó, haciendo entrega a aquél de las IIaves de
acceso al mismo, sin demora ni excusa alguna, y sin derecho alguno a
indemnización por clientela.
La Arrendataria deberá retirar de La Oficina a su costa todos los utensilios,
documentos y cualquier otro mueble; todo lo que no desaloje se entenderá
abandonado y la Arrendadora será libre para conservarlo, retirarlo o destruirlo
a su exclusiva voluntad sin necesidad de consentimiento de la Arrendataria y sin
que ésta tenga derecho a reclamar nada por esta causa. La retirada de objetos
pertenecientes a la Arrendataria que puedan generar costes de retirada, debera
comunicarlo el Arrendador a la Arrendataria dentro de los cinco (5) dias
siguientes, para que los retire o asuma los costes de retirada de los mismos,
dentro de otros cinco (5) dias.
En el supuesto de que el Arrendataria incumpliera su obligación de desalojo a la
terminación del Contrato o cualquiera de sus prórrogas por cualquier causa,
deberá satisfacer a la Arrendadora, por cada dia de demora hasta
Denial of said authorizations and permits shall not be cause for termination of
this Rental Contract by the Tenant.
The Lessor hereby states that the same possesses a plan approved by the
Architects’ Association and permission from the Occupants’ Association to open
up a stairwell and install stairs connecting the two floors. If the Alcobendas
Town Council should require planning permission, this shall be the
responsibility of the Lessor, with the same being responsible for all
formalities and costs necessary to obtain this. Likewise, The Lessor hereby
exempts the Tenant from any liability which may result from opening up said
stairwell.
THREE.- Duration of the Contract
The present Rental Contract shall have a mandatory duration of THREE (3) YEARS
counting from the present date, the date on which the Lessor makes the Office
available to the Tenant. The duration may be extended by TWO (2) consecutive
periods of ONE (1) YEAR each should the Tenant so desire, provided that the
Lessor is informed of this in writing, verifiably documented, at least THREE (3)
MONTHS in advance of the completion date of the present Rental Contract or the
first extension period, as appropriate.
FOUR.- Return of the Office
Upon completion of the Contract or either of its extensions, the Tenant must
place the Office which is the object of this Contract at the Lessor’s disposal
in the same condition as it was delivered in, delivering to the same the keys to
access said Office with no delays or excuses of any kind, and with no rights
whatsoever to compensation for customers.
The Tenant must remove from the Office at its expense all equipment, documents
and any furniture. All that which is not removed shall be understood to have
been abandoned and the Lessor shall be free to retain or destroy it as wished,
with no need to obtain the Tenant’s consent and without the latter having any
right to claim anything for this reason. The Lessor must inform the Tenant of
removal of objects belonging to the Tenant which may generate removal costs
within the following five (5) days, so that the latter may remove these or
assume the costs of their removal within another five (5) days.
In the event that the Tenant should fail to fulfill the obligation to vacate
upon completion of the Contract or either of its extensions for any reason, for
each day of delay until the premises is vacated, the same must pay the



 



--------------------------------------------------------------------------------



 



el dia en que tenga lugar el efectivo desalojo, una cantidad equivalente al
doble de la treintava parte que en concepto de renta viniera satisfaciendo cada
mes, en el último periodo de vigencia contractual más la correspondiente
participación en los gastos, por la demora en la entrega de La Oficina
Arrendada, que tendrá el carácter de cláusula penal de indemnización por dañios
y perjuicios.
La Arrendadora queda autorizada desde este momento por la Arrendataria para que
durante los dos (2) meses anteriores a la finalización de este Contrato por
cualquier causa, pueda mostrar La Oficina a otros posibles Arrendatarios,
siempre que medie el aviso con un (1) dia hábil de antelacion a fin de molestar
lo minimo a la Arrendataria, coordinando horarios con la Arrendataria, para no
entorpecer posibles reuniones con clientes o actividades de la empresa
inaplazables.
QUINTA.- Precio del Arrendamiento
El precio del arrendamiento es una renta de CINCUENTA Y CINCO MIL DOSCIENTOS
CINCUENTA Y TRES EUROS CON OCHENTA Y OCHO CENTIMOS DE EURO (55.253,88 EUROS) mas
I.V.A. la cual se compone de CINCUENTA MIL NOVECIENTOS TREINTA Y TRES EUROS CON
OCHENTA Y OCHO CENTIMOS DE EURO (50.933,88 EUROS) por la superficie de oficinas
y CUATRO MIL TRESCIENTOS VEINTE EUROS (4.320 EUROS) por cuatro (4) plazas de
garaje. La renta anual será satisfecha por la Arrendataria por meses anticipados
a razón de CUATRO MIL DOSCIENTOS CUARENTA Y CUATRO EUROS CON CUARENTA Y NUEVE
CÉNTIMOS DE EURO (4.244,49 EUROS) por la superficie de oficinas y TRESCIENTOS
SESENTA EUROS (360 EUROS) correspondientes a las plazas de garaje. La renta
mensual total será de CUATRO MIL SEISCIENTOS CUATRO EUROS CON CUARENTA Y NUEVE
CENTIMOS DE EURO (4.604,49 EUROS) más I.V.A. dentro de los 5 primeros dias
naturales de cada mes. La Arrendataria domiciliará el pago de la renta en la
cuenta 0019 0151 96 4010018711, de Deutsche Bank de la Arrendadora. Las partes
pactan un periodo de carencia o gracia en el pago de alquiler de DOS MESES desde
la fecha de firma del contrato.
En caso de retraso en el pago de la renta o de cualquiera de las cantidades que
fueran a cargo de la Arrendataria, se devengará dia a dia desde la fecha del
retraso hasta la del pago efectivo de las mismas, un interés de demora a favor
de la Arrendadora, calculando en base al tipo de interés legal del dinero al que
se añadirá un margen de dos (2) puntos. Lo anterior es sin perjuicio del derecho
de la Arrendadora a resolver el presente Contrato.
Lessor an amount equivalent to double one thirtieth of the rental amount which
had been paid each month during the final period the contract was in force, plus
the corresponding share of expenses, for delay in delivering the Office rented.
This shall be considered a penalty clause to compensate for damages.
The Lessor is hereby authorized by the Tenant from this moment to show the
Office to other possible tenants during the final two (2) months prior to
completion of this Contract for any reason, provided that one (1) working day’s
notice is given in order to disturb the Tenant as little as possible. This shall
be coordinated with the Tenant so as not to obstruct possible meetings with
customers or activities of the company which cannot be delayed.
FIVE.- Price of the Rental
The price of the rental is a rent of FIFTY-FIVE THOUSAND, TWO HUNDRED AND
FIFTY-THREE EUROS AND EIGHTY-EIGHT CENTS (55,253.88 EUROS) plus VAT, which is
comprised of FIFTY THOUSAND, NINE HUNDRED AND THIRTY-THREE EUROS AND
EIGHTY-EIGHT CENTS (50,933.88 EUROS) for the office space and FOUR THOUSAND,
THREE HUNDRED AND TWENTY EUROS (4,320 EUROS) for four (4) spaces in the parking
garage. The annual rent shall be paid by the Tenant in advance on a monthly
basis at a rate of FOUR THOUSAND, TWO HUNDRED AND FORTY-FOUR EUROS AND
FORTY-NINE CENTS (4,244.49 EUROS) for the office space and THREE HUNDRED AND
SIXTY EUROS (360 EUROS) for the parking spaces. The total monthly rent shall be
FOUR THOUSAND, SIX HUNDRED AND FOUR EUROS AND FORTY-NINE CENTS (4,604.49 EUROS)
plus VAT, payable within the first five calendar days of each month. The Tenant
shall deposit payment directly into the Lessor’s Deutsche Bank account, number
0019 0151 96 4010018711. The parties hereby agree on a grace period for payment
of rent of TWO MONTHS from the signing of this Contract.
In the event of delay in payment of the rent or any of the amounts which are the
responsibility of the Tenant, interest shall accrue in the Lessor’s favor for
this delay each day from the date the delay begins until effective payment is
made. This shall be calculated on the basis of the legal monetary interest rate
with an additional margin of two (2) points. The preceding does not affect the
Lessor’s right to terminate the present Contract.



 



--------------------------------------------------------------------------------



 



SEXTA.- Estabilización de valór: revision de la renta
Las partes contratantes acuerdan que la renta será objeto de revisión anual, a
contar desde la présente fecha. A tal efecto, la renta que estuviera vigente en
el momento de cada revisión (incluyendo por tanto las revisiones anteriores) se
incrementará o disminuira en la misma proporción en que haya variado el indice
General de Precios al Consumo (Conjunto Nacional Total) en los DOCE (12) meses
inmediatamente anteriores a la fecha firma del presente Contrato de
Arrendamiento, según información que publique el Instituto Nacional de
Estadistica o el Organismo que en un futuro pudiera sustituirle.
Habida cuenta que el indice de Precios al Consumo para el conjunto nacional es
publicado con cierto retraso, el aumento que corresponda por el sistema de
revisión acordado se aplicará a la fecha en que debe iniciarse el cobro de la
renta ya revisada con carácter retroactivo. El no ejercicio por la Arrendadora
de la facultad para revisar la renta cuando corresponda no supondrá la renuncia
a la facultad de revisión de la renta en ocasiones posteriores.
SÉPTIMA.- Obras
La Arrendataria no podrá ejecutar ninguna obra en La Oficina que arrienda que
afecten a la estructura o configuración de la planta en que se encuentra o a
cualquiera de sus elementos, servicios o accesorios sin que medie para ello
autorización previa, escrita y expresa de la Arrendadora. La Arrendadora
consiente desde ya y en este acto a la realización por la Arrendataria y a su
costa de las obras que se señalan en el Anexo III, por ser las que la
Arrendataria considera necesarias o convenientes para la implantación y el
desarrollo de sus actividades.
La Arrendadora podrá vigilar o inspeccionar las obras que realice la
Arrendataria a través de sus técnicos, tanto durante su realización como una vez
acabada las mismas, sin que ello entorpezca o retrase las obras a realizar o la
actividad normal de la oficina. El periodo de inspección, una vez terminadas las
mismas, no podrá realizarse despues de 15 dias terminadas las obras.
Las obras y los equipos e instalaciones que no sean retirados y que se realicen
en virtud de lo anterior, quedarán a expiración del presente Contrato en
beneficio de La Oficina, sin derecho alguno por la Arrendataria al reintegro de
su importe.
SIX.- Value adjustment: rental review
The contracting parties hereby agree that the rent shall be subject to annual
review, counting from the present date. For said purpose, the rent which is
currently in force at the time of each review (therefore including previous
reviews) shall be increased or decreased in the same proportion as the Consumer
Price Index (Total National Aggregate) for the TWELVE (12) months immediately
prior to the date of the signing of the present Rental Contract has varied,
according to information published by the National Statistics Institute or the
organization which may replace the same in the future.
In consideration of the fact that the national aggregate Consumer Price Index is
published with a certain delay, the increase which applies to the agreed upon
review system shall be retroactively applied to the date on which the rent
already reviewed should have begun being charged. Should the Lessor not exercise
the power to review the rent in due course, this shall not imply relinquishment
of the power to review the rent on subsequent occasions.
SEVEN.- Work
The Tenant may not carry out any work on the Office rented which affects the
structure or layout of the floor on which it is located or any of its elements,
services or accessories without obtaining prior express authorization in writing
from the Lessor. At the present time, the Lessor hereby agrees that the Tenant
may carry out the work indicated in Appendix III, at the latter’s expense, as
this is considered necessary or advisable by the Tenant to implement and carry
out its activities.
The Lessor may monitor or inspect the work carried out by the Tenant by means of
its technicians, both while work is being carried out and upon completion,
without hindering or delaying the work to be carried out or the normal activity
of the Office. Upon completion of the same, the inspection period may not extend
beyond 15 days from completion of the work.
Upon expiration of the present Contract, the work and equipment or systems which
are not removed and which are carried out by virtue of the preceding shall
remain to the Office’s benefit, with the Tenant having no right whatsoever to
reimbursement for their cost.







--------------------------------------------------------------------------------



 



OCTAVA.- Servicios e instalaciones. Gastos y tributos, Contratación de
Suministros
La Arrendataria conoce y acepta todos y cada uno de los servicios, instalaciones
y suministros (incluyendo los de agua y electricidad) con los que cuenta La
Oficina y su estado actual. Todos los citados servicios, instalaciones y
suministros asl como los que se sustituyan o se pongan en marcha en el futuro,
son y serán propiedad de la Arrendadora y quedarán en beneficio de la Oficina al
finalizar el presente Arrendamiento.
Serán de cuenta exclusiva de la Arrendataria, los gastos de comunidad ordinarios
correspondientes a La Oficina (estimados en 2,24€/m2/mes por superficie de
oficinas y 27.50€/plaza/mes) y el Impuesto sobre Bienes Inmuebles (IBI) hasta un
maximo de 600€/año, asl como el alta, cambio de nombre, domiciliacion y consumo
de cualesquiera suministros (incluyendo electricidad y teléfono) asi como
cualquier otros gastos derivados del uso de La Oficina y de sus instalaciones,
todos los cuales serán pagados directamente por la Arrendataria. En todo caso,
si por cualquier motivo la Arrendadora satisficiera cualquiera de dichos gastos
o tributos al correspondiente acreedor, podrá repercutirlos de inmediato a la
Arrendataria. Serán por cuenta de la Arrendadora los gastos extraordinarios que
afecten a La Oficina.
Asimismo, la Arrendataria deberá satisfacer todos cuantos tributos, impuestos
arbitnos, tasas y gastos graven o deriven de su actividad, ahora o en el futuro,
asi como el Impuesto sobre el Valor Añadido o cualquier otro impuesto de nueva
creación que lo sustituya o complemente.
La Arrendataria realizará a su cargo las modificiones que pudieran ser
necesarias para adaptar cada instalación a las normas vigentes en cada momento,
exigible por cada compañia suministradora, siempre y cuando éstas sean
necesarias para la actividad normal de la Arrendataria y hasta un importe máximo
equivalente a TRES (3) mensualidades de renta. En caso que dichas modificaciones
superasen el importe maximo, la diferencia será abonada por la Arrendadora. Si
estas modificaciones afectaran a los elementos comunes o a las instalaciones
generales del edificio, serán por cuenta de la Arrendadora.
La Arrendadora no se hace responsable del cese, cortes y/o interrupciones que se
produzcan en las instalaciones o servicios de La Oficina, ya sea alumbrado,
ascensores, agua, teléfono, gas, calefacción o cualquier otro, por causa alguna.
NOVENA.- Acatamiento de Ley y Ordenanzas. Responsabilidad por actos de terceros.
La Arrendataria acatará expresamente todas las Leyes y
EIGHT.- Services and systems. Charges and taxes. Utilities
The Tenant has knowledge of and accepts each and every one of the services,
systems and utilities (including water and electricity) which the Office has and
their current status. All of the aforementioned services, systems and utilities,
as well as those which replace these or are started up in the future, are and
shall be the property of the Lessor and shall remain to the Office’s benefit
upon completion of the present rental.
The Tenant shall be solely responsible for the ordinary service charges
corresponding to the Office (estimated to be €2.24/m2/month for the office space
and €27.50/parking space/month) and Property Tax (IBI, in its Spanish acronym)
up to a maximum of 600€/year, as well as signup, name change, direct deposit and
consumption of any utilities (including electricity and telephone), as well as
any other charges deriving from use of the Office and its facilities, all of
which shall be paid directly by the Tenant. In any event, if for any reason the
Lessor should pay any of said charges or taxes to the corresponding creditor,
these may immediately be passed on to the Tenant. Any extraordinary expenses
which affect the Office shall be the responsibility of the Lessor.
Likewise, the Tenant must pay all taxes of any kind or charges applied to or
resulting from its activity, now or in the future, as well as the value-added
tax or any other newly created tax which may replace or supplement it.
The Tenant shall carry out at its expense any modifications which may be
necessary to adapt each system to the regulations in force at any given time,
which may be required by each utility, provided that these are necessary for the
normal activity of the Tenant and up to a maximum amount equivalent to THREE
(3) months’ rent. In the event that said modifications exceed the maximum
amount, the difference shall be paid by the Lessor. If these modifications
affect common elements or the building’s general systems, they shall be paid for
by the Lessor.
The Lessor accepts no responsibility for cessation, cuts and/or interruptions
which take place in the Office’s systems or services, whether this be lighting,
elevators, water, telephone, gas, heating or any other, for any reason.
NINE.- Compliance with the Law and Ordinances. Liability for the actions of
third parties.
The Tenant shall expressly comply with all current and



 



--------------------------------------------------------------------------------



 



Ordenanzas Municipales actuales o futuras, y no introducirá, almacenará o tendrá
en momento alguno, ningún material explosivo o inflamable dentro de La Oficina,
y no hará ni permitirá que se haga nada que anule o invalide en todo o en parte
el seguro de la planta contratado por la Arrendadora, o que origine un aumento o
sobreprima en él, y tampoco hará ni consentirá que se haga nada que sea o pueda
llegar a ser motivo de molestias, perjuicios o alteración para la Arrendadora,
sus convecinos inmediatos o para cualquier otro vecino o Arrendatario, El citado
seguro se adjuntará como Anexo IV.
La Arrendataria será responsable de todas las acciones de sus empleados,
visitantes y cualquier otra persona, en cuanto estén dentro de La Oficina.
DECIMA.- Permiso de Entrada a la Oficina
La Arrendataria se compromete a permitir la entrada en La Oficina objeto de este
Contrato a la Arrendadora y a quién éste designe (incluyendo técnicos y obreros)
con los correspondientes materiales y otros elementos, asi como a los operarios
de las empresas suministradoras de agua, electricidad y otros servicios, para
realizar la inspección de La Oficina y de sus instalaciones o reparaciones y
comprobar el funcionamiento de cualquiera de sus servicios y/o el cumplimiento
de las obligaciones de la Arrendataria establecidas en este Contrato. La
Arrendadora comunicará la fecha de visita por escrito y con preaviso de DOS
(2) dias hábiles, que deberá llevarse a cabo en el horario normal de oficinas y
en presencia de la Arrendataria.
UNDÉCIMA.- Deber de Conservación y Reparación
La Arrendataria vendrá obligada a mantener a su costa en buen estado de uso y
conservación La Oficina arrendada y todas las instalaciones en ella existentes.
En consecuencia, durante la vigencia de este Contrato, será responsabilidad de
la Arrendataria la conservación a su costa de La Oficina y sus servicios e
instalaciones. A tal efecto ésta asume la obligación de reparar todas las
averias, deterioros y/o desperfectos ordinarios que pudieran producirse en la
misma o en sus servicios e instalaciones, salvo aquellos que procedan de vicios
ocultos de la construcción del Edificio, de instalaciones generales o de
defectos en su estructura o errores conceptuales de construcción en el local,
que serán de cuenta de la Arrendadora. En este último caso, la Arrendataria se
obliga a notificar a la Arrendadora de la necesidad de la correspondiente
reparacion tan pronto como la perciba.
De igual manera, la Arrendataria se obliga a satisfacer las reparaciones
necesarias por las averias, deterioros o
future laws and municipal ordinances, and shall not bring in, store or have any
explosive or flammable material inside the Office at any time. The Tenant shall
not do anything or allow anything to be done which would cancel or invalidate in
whole or in part the insurance policy for the property taken out by the Lessor,
or which causes an increased or additional premium for the same. Nor shall it do
or permit to be done anything which is or which could be the cause of trouble,
damage or disturbance for the Lessor, immediate neighbors or any other neighbor
or tenant. The aforementioned insurance policy shall be attached as Appendix IV.
The Tenant shall be liable for all actions by its employees, visitors or any
other person when they are inside the Office.
TEN.- Permission to Enter the Office
The Tenant hereby agrees to allow entry to the Office which is the object of
this Contract to the Lessor and to those designated by the same (including
technicians and workers), with the corresponding materials and other elements,
as well as to employees of the companies supplying water, electricity and other
services, to inspect the Office and its systems or to repair or check the
operation of any of its services and/or fulfillment of the Tenant’s obligations
as established in this Contract. The Lessor shall notify the Tenant of the date
of the visit in writing with TWO (2) working days’ advance notice, and this must
take place within normal office hours and in the presence of the Tenant.
ELEVEN.- Maintenance and Repair Obligation
The Tenant shall be obligated to keep the Office rented and all its facilities
in proper working condition and maintained its own expense. Consequently, during
the period this Contract is in force, it shall be the Tenant’s responsibility to
maintain the Office and its services and facilities at its own expense. To this
end, the same hereby accepts the obligation to repair all ordinary breakage
and/or damage which may occur in the same or in its services and facilities,
except for that which derives from hidden defects in the construction of the
building, general facilities or defects in its structure or conceptual errors in
construction of the premises, which shall be the responsibility of the Lessor.
In the latter case, the Tenant hereby undertakes to notify the Lessor of the
need for the corresponding repair as soon as it is realized.
Likewise, the Tenant hereby undertakes to make all necessary repairs for
breakage or damage which occurs or



 



--------------------------------------------------------------------------------



 



desperfectos que se produzcan o repercutan en las fincas contiguas o
colindantes, cuando la causación de tales daños le resulte directamente
imputable a la Arrendataria, a su actividad o de la de cualquiera persona,
realizada desde La Oficina o derive de la falta de cumplimiento de sus
obtigaciones bajo el presente Contrato.
La Arrendataria no podrá colocar en la fachada del Edificio signos, rótulos,
anuncios o carteles de cualquier clase, ni ningún otro tipo de decoración
exterior sin previa autorización por escrito y expresa de la Arrendadora.
DUODÉCIMA.- Daños. Seguros.
La Arrendadora no responde de los daños y perjuicios que puedan ocasionarse a la
Arrendataria o personas que presten sus servicios en La Oficina por casos
fortuitos o de fuerza mayor. La Arrendataria contratará y mantendrá en vigor
durante toda la vigencia del presente Contrato una póliza de seguro multiriesgo
que cubra suficientemente todo tipo de daños que pueda sufrir el contenido de la
Oficina, incluido el riesgo por incendio y por aguas, y una póliza de seguro de
responsabilidad civil (incluyendo riesgo patronal) que cubra suficientemente la
que derive de la actividad desarrollada en La Oficina. La Arrendataria deberá
facilitar a la Arrendadora una copia de las citadas pólizas en el plazo máximo
de 10 dias naturales desde la fecha del presente Contrato, con efectos desde el
dia de hoy, asĪ como, anualmente, una copia de los comprobantes del pago de la
prima que corresponda al año en curso en cada momento.
La Arrendadora contratará y mantendrá en vigor durante toda la vigencia del
presente Contrato una póliza de seguro nnultiriesgo que cubra los daños que
pueda sufrir el continente de La Oficina por actividades propias de la actividad
de la Arrendataria.
DECIMOTERCERA.- Entrega de Posesión
La Arrendadora entrega la posesión de La Oficina a la Arrendataria en este acto,
mediante la entrega de las correspondientes llaves y mandos del garaje.
La Arrendadora se obliga a mantener a la Arrendataria en el uso pacifico de La
Oficina. No obstante, no asume responsabilidad alguna por cualquier impedimento
en la posesión o daño en las personas o cosas que pudieran derivar de casos
fortuitos o de fuerza mayor. La Arrendadora tampoco es responsable de la
seguridad y vigilancia del Edificio, ni asume responsabilidad alguna por los
daños que pudieran sufrir las personas o cosas en caso de robo o hurto.
which has an effect on contiguous or adjoining properties when the cause of said
damage may be directly attributed to the Tenant, its activity or that of any
other person carried out from the Office or which derives from failure to
fulfill its obligations according to the present Contract.
The Tenant may not place any signs, advertisements or posters of any kind on the
facade of the building, or any other type of exterior decoration, without prior
express approval in writing from the Lessor.
TWELVE.- Damage. Insurance.
The Lessor shall not be liable for any damage which may be caused to the Tenant
or persons rendering their services in the Office due to acts of chance or force
majeure. The Tenant shall take out a multi-risk insurance policy which
sufficiently covers any type of damage which may be incurred by the contents of
the Office, including coverage for fire and water damage, and a civil liability
insurance policy (including employer’s risk) which sufficiently covers that
which derives from the activity carried out in the Office, which it shall keep
current during the entire period the present Contract is in force. The Tenant
shall be obligated to provide the Lessor with a copy of the aforementioned
policies within a maximum of 10 calendar days from the date of present Contract,
effective today, as well as, on an annual basis, a copy of proof of payment of
the premium which corresponds to the current year at any given time.
The Lessor shall take a multi-risk insurance policy which covers the damage
which may be incurred by the Office’s premises due to the Tenant’s activities,
and keep the same current for the entire period the present Contract is in
force.
THIRTEEN.- Delivery into Possession
The Lessor shall deliver the Office into the Tenant’s possession at the present
time, by handing over the corresponding keys and garage remote controls.
The Lessor hereby undertakes to allow the Tenant peaceful use of the Office.
However, the former does not assume any responsibility whatsoever for any
impediment to possession or damage to persons and things which may derive from
acts of chance or force majeure. Nor is the Lessor responsible for security and
guarding the building, nor does it assume any responsibility whatsoever for
damages which may be incurred by persons and things in the event of robbery or
theft.



 



--------------------------------------------------------------------------------



 



DECIMOCUARTA.- Fianza
La Arrendataria entrega en este acto a la Arrendadora la cantidad de NUEVE MIL
DOSCIENTOS OCHO EUROS CON NOVENTA Y OCHO CÉNTIMOS DE EURO (9.208,98EUROS)
equivalentes a DOS (2) MESES de alquiler en concepto de Fianza, afecta a las
responsabilidades en que pudiera incurrir la Arrendataria. Esta fianza en ningún
caso podrá imputarse al pago de mensualidades de renta y será depositada en el
IVIMA.
DECIMOQUINTA.- Renuncias
La Arrendataria renuncia expresamente a los derechos de tanteo y retracto que
pudieran corresponderle en el supuesto de transmisión de La Oficina que es
objeto del presente Contrato de Arrendamiento renunciando por tanto a todo
derecho de adquisición preferente reconocido en los articulos 25 y 31 de la
vigente Ley de Arrendamientos Urbanos de 24 de Noviembre de 1994, pudiendo la
propiedad en cualquier momento de la vida del contrato, enajenar o gravar
libremente La Oficina, sin más limitaciones ni consecuencias que la subrogación
prevista legalmente del nuevo propietario en los derechos y obligaciones de este
contrato.
Asimismo La Arrendataria no podrá ceder ni subarrendar el presente Contrato de
Arrendamiento, total ni parcialmente, sin autorización previa, expresa y escrita
de la Arrendadora, quien se reserva la facultad de concederla o no, no siendo en
consecuencia de aplicación lo dispuesto en el articulo 32 de la Ley 29/1194, de
Arrendamientos Urbanos.
DECIMO SEXTA.- Resolución por incumplimiento
El incumpiimiento por la Arrendataria de las obligaciones establecidas en las
estipulaciones de este Contrato, dara derecho a la Arrendadora a exigir el
cumplimiento de aquellas o bien, a promover la resolucion del presente Contrato
con el resarcimiento de daños y abonos de intereses en ambos casos. El mismo
derecho asiste la Arrendataria en caso de incumplimiento por la Arrendadora de
sus obligaciones contractuales.
De forma particular la Arrendadora podra resolver de pleno derecho el Contrato,
entre otras, por las siguientes causas:

  1.   La falta de pago de la renta durante 30 dias o en su caso de cualquiera
de las cantidades cuyo pago haya asumido o corresponda la Arrendataria sin
perjuicio del devengo de los intereses de

FOURTEEN.- Deposit
At this time, the Tenant delivers to the Lessor the amount of NINE THOUSAND, TWO
HUNDRED AND EIGHT EUROS AND NINETY-EIGHT CENTS (9,208.98 EUROS), equivalent to
TWO (2) MONTHS’ rent, as a deposit, covering any liability which the Tenant may
incur. This deposit shall under no circumstances be allocated to payment of
monthly rent and shall be deposited with the Housing Institute (Instituto de la
Vivienda, or IVIMA in its Spanish acronym).
FIFTEEN.- Waivers
The Tenant hereby expressly renounces the rights of first refusal and buy-out to
which it may be entitled in the event of transfer of the Office which is the
object of the present Rental Contract, therefore renouncing any right to
preferential acquisition recognized in articles 25 and 31 of the current Urban
Rental Law of 24 November 1994. The owner may at any time during the life of the
contract transfer or freely mortgage the Office, without any more limitations or
consequences than the legally envisaged subrogation of the new owner to the
rights and obligations of this contract.
Likewise, The Tenant may not transfer or sublet the present Rental Contract, in
whole or in part, without express prior authorization in writing from the
Lessor, who reserves the power to grant this or not. Consequently, the
stipulations of article 32 of Law 29/1194, on Urban Rentals, are not applicable.
SIXTEEN.- Termination for breach
The Tenant’s failure to fulfill the obligations established in the stipulations
of this Contract shall entitle the Lessor to demand fulfillment of these or
initiate termination of the present Contract with compensation for damages and
payment of interest in both cases. The Tenant has the same right in the event of
the Lessor’s failure to fulfill its contractual obligations.
Individually, the Lessor is fully entitled to terminate the Contract for the
following reasons, among others:

  1.   Failure to pay rent, or if appropriate, any of the amounts whose payment
has been assumed by or is the responsibility of the Tenant for a 30-day period.
This does not affect the agreed upon



 



--------------------------------------------------------------------------------



 



      demora pactados.     2.   El subarriendo, cesión o traspaso inconsentidos.
    3.   La realización de daños causados dolosamente en La Oficina o de obras
no consentidas por la Arrendadora cuando el consentimiento sea necesario.     4.
  Cuando en La Oficina tengan lugar actividades molestas, insalubres, nocivas,
peligrosas o ilicitas.     5.   Cuando se altere el destino estipulado y pactado
en el presente Contrato sin consentimiento expreso y escrito de la Arrendadora.

En caso de resolución del contrato por incumplimiento imputable a una de las
partes, todos los gastos, costas judiciales, incluso los de Abogado y
Procurador, aunque su intervención no sea preceptiva que por este motivo u otro
cualquiera se causen como consecuencia de dicha resolución contractual, serán
por cuenta y abonados por la parte incumplidora.
DECIMO SÉPTIMA.- Gastos e Impuestos
Todos cuantos gastos e impuestos puedan derivarse del otorgamiento de este
Contrato, de su eventual elevación a escritura pública e inscripción registral
serón de cuenta exclusiva de la Arrendataria, siempre y cuando sea la misma
Arrendataria la que lo exija.
DECIMO OCTAVA.-Aval Bancario
La Arrendataria se compromete a mantener un Aval Bancario a primer requerimiento
por importe de TRES (3) MENSUALIDADES de renta durante toda la vigencia del
Presente Contrato de Arrendamiento y cualesquiera de sus prórrogas. La
Arrendadora concede a la Arrendataria un plazo de TREINTA (30) DÍAS desde la
firma del presente Contrato de Arrendamiento para presentar el mencionado Aval
Bancario. En el supuesto que el mencionado Aval no fuera presentado por la
Arrendataria en plazo, la Arrendadora podrá resolver de pleno derecho el
presente contrato de Arrendamiento y exigir el cumplimiento de todas la
obligaciones derivadas del mismo, incluido el pago de la renta de todo el
periodo de obligado cumplimiento.

      accrual of interest for delayed payment.     2.   Unauthorized subletting,
assignment or transfer.     3.   Damage caused fraudulently to the Office or
carrying out work which has not been authorized by the Lessor when permission is
necessary.     4.   When annoying, unhealthy, harmful, dangerous or illicit
activities take place in the Office.     5.   When the purpose stipulated and
agreed upon in the present Contract is changed without express written consent
from the Lessor.

In the event that the contract is terminated for breach which may be attributed
to one of the parties, all expenses, legal costs, including those of lawyers and
attorneys, although their involvement may not be required, which for this reason
or any other are incurred as a result of said termination of the contract, shall
be the responsibility of and paid by the party in breach.
SEVENTEEN.- Expenses and Taxes
All expenses and taxes which may result from the execution of this contract, its
possible execution as a public instrument and registration shall be the sole
responsibility of the Tenant, provided that it is the Tenant who so requires.
EIGHTEEN.- Bank Guarantee
The Tenant hereby agrees to keep a bank guarantee payable upon demand for the
amount of THREE (3) MONTHS’ rent during the entire period the present Rental
Contract and any of its extensions are in force. The Lessor grants the Tenant
THIRTY (30) DAYS from the signing of the present Rental Contract to present the
aforementioned bank guarantee. In the event that the aforementioned bank
guarantee is not presented by the Tenant before this deadline, the Lessor is
fully entitled to terminate the present Rental Contract and demand fulfillment
of all obligations deriving from the same, including payment of rent for the
entire mandatory period.



 